IN THE
                         TENTH COURT OF APPEALS



                                No. 10-09-00071-CV

                               IN RE SCHEINOST


                               Original Proceeding


                         MEMORANDUM OPINION


      The petition for writ of mandamus is denied.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed June 3, 2009
[OT06]